     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )       CRIMINAL ACTION NO.
      v.                            )           2:17cr38-MHT
                                    )               (WO)
EUNISES LLORCA-MENESES              )


                         OPINION AND ORDER

      This cause is before the court on defendant Eunises

Llorca-Meneses’s     motion    to       continue   trial.     For   the

reasons    set   forth    below,    the    court   finds    that    jury

selection and trial, now set for December 3, 2018, should

be   continued    pursuant    to    18    U.S.C.   §   3161(h)(7)    to

February 4, 2019.

      While the granting of a continuance is left to the

discretion of the trial judge, see United States v.

Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the court

is limited by the requirements of the Speedy Trial Act,

18 U.S.C. § 3161.        The Act provides in part:

           “In any case in which a plea of not
           guilty is entered, the trial of a
           defendant charged in an information or
           indictment with the commission of an
          offense shall commence within seventy
          days from the filing date (and making
          public)   of    the   information   or
          indictment, or from the date the
          defendant   has   appeared   before  a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1).        The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”        §     3161(h)(7)(A).         In    granting    such     a

continuance, the court may consider, among other factors,

whether the failure to grant the continuance “would be

likely    to   ...    result    in   a   miscarriage   of    justice,”

§   3161(h)(7)(B)(i),      or    “would    deny    counsel    for    the

defendant ... reasonable time necessary for effective

preparation, taking into account the exercise of due

diligence.”        § 3161(h)(7)(B)(iv).

     The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Llorca-Meneses in a speedy

trial.     The government has made a plea offer that could
resolve   the   case   without    a    trial.    Defense   counsel

represents that, due to Llorca-Meneses’s limited English

language ability and the absence of her husband--who had

served as her translator and driver--from the country,

he needs additional time to arrange for a discussion with

Llorca-Meneses about the plea offer from the government.

As the court only recently issued its opinion granting a

new trial and setting this case for retrial, the court

sees no evidence of a lack of diligence on defense

counsel’s part at this time, and the government has

orally informed the court that it does not object to a

continuance.    In addition, counsel has another trial and

another hearing set in courts in different cities on the

same day as this trial.     In sum, the court concludes that

a continuance is warranted to enable Llorca-Meneses’s

counsel   sufficient     time    to    arrange   for   a   careful

discussion of the pending plea offer with Llorca-Meneses.



                                 ***
    Accordingly, it is ORDERED as follows:

    (1)   Defendant    Eunises   Llorca-Meneses’s   motion     to

continue (doc. no. 160) is granted.

    (2)   The   jury   selection   and   trial,   now   set   for

December 3, 2018, are continued to February 4, 2019, at

10:00 a.m. in Courtroom 2FMJ of the Frank M. Johnson Jr.

United States Courthouse Complex, One Church Street,

Montgomery, Alabama.

    DONE, this the 26th day of November, 2018.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
	
